   Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 1 of 16 PageID #:1



                     IN THE UNITED STATE DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION



 Taffeta Home LLC,


                       Plaintiff,
                                                   Case No. ___________
           v.


 John Doe,


                       Defendant.




       Taffeta Home LLC (“Plaintiff” or “Taffeta Home”), by and through its counsel,

hereby brings the present action against John Doe (named, “Defendant”), and alleges as

follows:

                             JURISDICTION AND VENUE

   1. This Court has original subject matter jurisdiction to the provisions of the 28 U.S.C.

       § 1331. This Court has jurisdiction over the claims in this action that arise under the

       laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law

       claims are so related to the federal claims that they form part of the same case or

       controversy and derive from a common nucleus of operative facts.

   2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as Defendant has

       committed the acts as described herein within this judicial district.
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 2 of 16 PageID #:2



3. Upon information and belief, the Defendant is subject to this Court’s specific and

   general jurisdiction due to at least their the actions which they have taken to disrupt

   the Plaintiff’s business in the forum, this action includes: (i) at least a portion of the

   acts complained; (ii) repeatedly executing legal attacks on the Plaintiff related to

   business conducted or solicited, and/or deriving substantial revenue from goods and

   services provided to individuals in Illinois and in this Judicial District; (iii) upon

   information and belief, targeting other entities and individuals operating and/or

   targeting business to individuals in Illinois and in this Judicial District; and (iv)

   employing legal counsel in the jurisdiction to put their business disruption purposes

   into action. The Defendant has targeted the Plaintiff’s business in Illinois, and upon

   information and belief, targeting other entities and individuals operating and/or

   targeting business to individuals in Illinois, and has retained counsel in Illinois. The

   Defendant is committing tortious acts in Illinois and has wrongfully caused substantial

   injury in the State of Illinois.




                                      PARTIES

4. Plaintiff, Taffeta Home, is a Wyoming Limited Liability Company, with a principal

   place of business at 30 N Gould St Ste R, Sheridan, WY 82801.

5. Plaintiff sells, offers to sell, and markets its products, including United States

   trademark protected La Jolie Muse branded products to Illinois and throughout the

   United States.

6. Plaintiff holds La Jolie Muse United States trademarks with Registration No.

   5,390,864, registered on January 30, 2018 with a first use in commerce date of March
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 3 of 16 PageID #:3



   1, 2017, and Registration No. 5,196,645, registered on May 2, 2017 with a first use in

   commerce date of February 10, 2016. United States Trademark Serial No. 88851208

   is pending with a filing date of March 27, 2020. These are summarized as follows:




 Registration          No. Registration             No. Serial No. 88,851,208
 5,390,864                 5,196,645

 International Class: 021    International Class: 004    International Class: 010
 U.S. Class: 002, 013, 023, U.S. Class: 001, 006, 015 U.S. Class: 026, 039, 044
 029, 030, 033, 040, 050

 Canister sets; Beverage    Candles, namely, scented     Aerosol masks for medical
 glassware; Decorative      candle, soy candle,          use; Anaesthetic masks;
 plates; Dinnerware;        candle                       Anesthesia masks; Anesthetic
 Plastic storage containers                              masks; Babies' bottles;
 for household or                                        Clinical thermometers;
 domestic use; Laundry                                   Compression garments,
 baskets; Non-electric                                   namely, trousers; Compression
 French presses;                                         garments, namely, jerseys;
 Collapsible fabric storage                              Condoms; CPR
 container for domestic                                  (cardiopulmonary
 use; General purpose                                    resuscitation) masks; Dental
 storage bins for                                        instruments, namely, oral
 household use; Garden                                   irrigators; Ear thermometers;
 Sculptures of                                           Electronic stimulation
 earthenware, resin;                                     apparatus for nerves, skin, and
 Porcelain flower pots;                                  muscles for physical therapy
 Flower pots                                             purposes; Face masks for use
                                                         by dental care providers; Face
                                                         masks for use by health care
                                                         providers; Facial toning
                                                         machines for cosmetic use;
                                                         Feeding bottle teats; Feeding
                                                         bottles; Hearing aids; LED
                                                         masks for therapeutic
                                                         purposes; Masks for inhaling
                                                         pharmaceutical preparations;
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 4 of 16 PageID #:4




                                                         Masks for use by medical
                                                         personnel; Massage apparatus;
                                                         Massage apparatus for
                                                         massaging necks and backs,
                                                         feet; Medical apparatus and
                                                         instruments for use in surgery;
                                                         Medical apparatus for
                                                         facilitating the inhalation of
                                                         pharmaceutical preparations;
                                                         Medical instruments, namely,
                                                         orthopedic apparatus and
                                                         instruments; Oxygen masks
                                                         for medical purposes; Oxygen
                                                         masks for medical use;
                                                         Pediatric breathing masks for
                                                         medical purposes; Respiratory
                                                         masks for artificial respiration;
                                                         Respiratory masks for medical
                                                         purposes; Sanitary masks for
                                                         dental use; Sanitary masks for
                                                         dust isolation for medical
                                                         purposes; Sanitary masks for
                                                         dust prevention for medical
                                                         purposes; Sanitary masks for
                                                         fungus isolation purposes;
                                                         Sanitary masks for germ
                                                         isolation purposes; Sanitary
                                                         masks for medical purposes;
                                                         Sanitary masks for medical
                                                         wellness purposes; Sanitary
                                                         masks for pollen isolation
                                                         purposes; Sanitary masks for
                                                         virus isolation purposes; Sex
                                                         toys; Surgical masks; Teeth
                                                         aligners; Therapeutic facial
                                                         masks




7. Since 2015, Plaintiff’s La Jolie Muse brand has been recognized as a renowned home

   decor brand worldwide especially by the customers in the US, UK and European

   markets. After years of diligent work on product development, sourcing, quality

   control, distribution planning and organizing, and brand building. La Jolie Muse brand
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 5 of 16 PageID #:5



   home decor products have been trusted by over one million users across the globe with

   more than two (2) million products sold. The Plaintiff’s customers come to their store,

   and the La Jolie Muse brand, and leave with their expectations fulfilled. The Plaintiff

   has and always endeavors to offer quality, durability without giving up artistry and

   affordability.

8. Currently, the Plaintiff’s product categories mainly lie in scented candles, plant pots,

   storage baskets, garden figurine, and dishware. In order to gain wider brand awareness

   and influence so as to encourage even more potential customers to enjoy the Plaintiff’s

   products, during the 2019-2020 period, the Plaintiff’s brand building and promotion

   expenditure has exceeded USD two (2) million. In return, the Plaintiff’s sales in the

   US market alone has grown exponentially from USD 6.4 million to more than USD

   23 million. Plaintiff is glad and confident that these numbers will continue to grow

   with continuous product development and brand promotion which will continue to

   establish the Plaintiff and their La Jolie Muse as a prestigious brand on the global

   stage.

9. Defendant is an individual or business, herein named as John Doe, who is asserting

   rights against the Plaintiff, which conducts business in the United States, including

   within Illinois and in this Judicial District.

10. While the Defendant’s identity and location are now unknown to Plaintiff, upon

   information and belief, the Defendant is an individual or business entity who resides

   in the People’s Republic of China. Tactics used by the Defendant to conceal their

   identities and the full scope of their fraudulent business disruption, supported by their

   Chicago-based legal representation, makes it virtually impossible for Plaintiff to learn
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 6 of 16 PageID #:6



   Defendant’s true identity and the exact interworking of their network. In the event that

   the Defendant provides additional credible information regarding their identity,

   Plaintiff will take appropriate steps to amend the Complaint.




                                  BACKGROUND

11. Plaintiff offers a range of products, including wax candle products, on Amazon,

   including the following four (4) stores that are licensed to sell the Trademark protected

   La Jolie Muse brand, as presented below.

       ● Melrose Home Décor

       ● La Fleu Home

       ● EXQUIS HOME

       ● 1stselling

12. All promotional images for these products were either captured independently by the

   Plaintiff, the manufacturer of the products provided to the Plaintiff, or through stock

   photo      outlets     ShutterStock      (www.shutterstock.com),        Colour      Box

   (www.colourbox.com) or Getty Images (www.gettyimages.com).

13. The Plaintiff has incurred a range of costs related to the fraudulent suspension of its

   ability to sell inventory held by Amazon through the “Fulfillment by Amazon”

   program in which Amazon manages a seller’s regional inventory. These losses are

   estimated to be at least $3 million U.S. dollars before legal cost.
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 7 of 16 PageID #:7



14. The Plaintiff’s products have been commercially successful with their distinctive and

   recognizable branding providing differentiation to other competitors’ brands

   providing consumers with an understanding of the products quality.

15. The Plaintiff’s products have been widely promoted, both in the United States and

   throughout the world. Consumers, potential consumers, and other members of the

   public recognize that the Plaintiff’s products sold in the United States originate

   exclusively from the Plaintiff.

16. Neither the Plaintiff’s offerings, including their wax candle products, nor their

   marketing materials including images, are derived from competitor or other rights-

   holders protected property.

17. Plaintiff has committed and expended substantial time, money and other resources

   developing, advertising and otherwise promoting their products.

18. Upon information and belief, the Defendant is fraudulently asserting undisclosed

   rights, that may or may not exist, to prevent valid sale of competing products on

   Amazon.

19. As a result of Plaintiff’s substantial advertising and promotional efforts, as well as the

   high quality of the products and services associated with their products, the Plaintiff

   has earned valuable and residual goodwill and reputation in the United States.

20. Upon information and belief, the Defendant holds no applicable rights to bar sales of

   the Plaintiff’s products and continue to fraudulently assert inapplicable rights to

   maliciously harm products and companies, such as the Plaintiff, and effectively bar
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 8 of 16 PageID #:8



   them from offering legitimate products on Amazon, and likely other online

   marketplaces.

21. Defendant is an individual or business entity who, upon information and belief, resides

   in the People’s Republic of China.

22. Defendant has retained local counsel to fraudulently enforce inapplicable rights to bar

   individuals and companies, such as the Plaintiff, from validly selling products seen as

   competitive on online marketplaces.

23. Despite direct inquiry and communication with the Defendant’s legal representation

   based in the Northern District of Illinois jurisdiction, Arch and Lake, located at 203 N

   LaSalle Street, Suite 2100, Chicago, IL 60601, the Plaintiff has been refused any and

   all information regarding the Defendant’s identity and the rights held and asserted by

   the Defendant. Thus, this complaint must be brought against the Defendant named as

   John Doe.

                     DEFENDANT’S UNLAWFUL CONDUCT

24. The success of the Plaintiff’s products, including their wax candle products, has

   resulted in it becoming a target by other online marketplace stores. Plaintiff has

   received a multitude of copyright complaints through Amazon, including complaints

   from the John Doe Defendant which has specifically and maliciously targeted the

   Plaintiff that offers products to consumers in this Judicial District and throughout the

   United States. Defendant has persisted in filing numerous complaints resulting in the

   suspension of Plaintiff’s ability to lawfully market and sell their products through

   online marketplaces. Details of these complaints are as follows:
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 9 of 16 PageID #:9




               Amazon ASIN                      Amazon Complaint ID

    B01GHEZUR0                           7472145731
    B06Y5TJ77V
    B07GNJ24FF
    B088GNZ6WF
    B088H7NPKF

    B071ZP6CV4                           7472399451, 7705770191

    B07T47S1LH                           7472328701

    B078Y8Y8BV                           7579288361

    B07FYF85ZR                           7579277431, 7622411381

    B088GSHFTC                           7579293591, 7622392321

    B088GTD4T3                           7579222911, 7622401091

    B074C1RVDS                           7694572041

    B07DXK4W9L                           7694573711

    B088T34LT8                           7694547631

    B08DLZP8SQ                           7694573111

    B07T7H686B                           7777212461

    B086QKP3HD                           7579206021

    B078Y98KQ2                           7579236951

    B08BY8S67X                           7705860831

    B08BY763JG                           7705790091
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 10 of 16 PageID #:10




       B08BY75974                                   7705761651

       B01MUDXAG4                                   7705862341




 25. Defendant has gone to great lengths to conceal their identity and the actual rights, if

    any, utilized to fraudulently diminish healthy market competition from the shadows

    of anonymity. This tactic is intentional in its attempt to impede any entity’s ability to

    know what rights are being asserted on behalf of the Defendant, let alone respond to

    any complaint in any constructive capacity.

 26. Defendant’s intentional tactic of not revealing their identity or the rights they claim to

    hold reveals an obvious intent to obfuscate the facts of the claimed rights. This is a

    direct affront to the United States intellectual property system, which is in-place to

    uphold the lawful rights of those who hold rights and those who are wrongfully

    targeted by alleged rights holders.

 27. Plaintiff has been damaged by the Defendant’s foregoing perversion of the protections

    provided by United States Copyright law and the United States Patent and Trademark

    Office policies.

 28. Defendant’s wrongful conduct, fraudulent utilization of United States intellectual

    property protections, and malicious attacks on fair marketplace competition will

    continue unless enjoined by this Court.

                                CLAIMS FOR RELIEF

                                        COUNT I
 UNFAIR TRADE PRACTICES (17 U.S.C. § 401 and 815 ILCS §§ 510/2, 510/3)
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 11 of 16 PageID #:11




 29. Plaintiff realleges and incorporates by reference each and every allegation set forth in

    the preceding paragraphs as if fully set forth herein.

 30. The Defendant claims, through direct notice to Amazon and through their legal

    representation, that they hold protected rights to an intellectual property that bars the

    sale of Plaintiff’s products, yet they have provided no actual evidence of the nature of

    the allegedly held right.

 31. Defendant has intentionally obfuscated the nature of its allegedly held intellectual

    property right effectively breaching the notice requirement as set forth in 17 U.S.C. §

    401.

 32. Defendant has utilized this claim of intellectual property to create a false

    representation of their products, if such products exist.

 33. Through the intentional obfuscation of the alleged rights, Defendant has purposefully

    disrupted the ability for established businesses, companies, and individuals, such as

    the Plaintiff, to continue to conduct legitimate commerce.

 34. Defendant’s activities constitute willful false representations of their rights and

    products resulting in the intentional disruption of third-party businesses such as the

    Plaintiff..

 35. Plaintiff has no adequate remedy at law, and if Defendant’ actions are not enjoined,

    Plaintiff will continue to suffer irreparable harm to its reputation and the ability to

    conduct lawful, ongoing commerce.
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 12 of 16 PageID #:12



 36. The injuries and damages sustained by Plaintiff have been directly and proximately

    caused by Defendant’s wrongful false representation of their products and intellectual

    property rights, and willful fraudulent wielding of intellectual property protections

    against the intent of the law.

                                       COUNT II
  TORTIOUS INTERFERENCE - INTERFERENCE WITH PROSPECTIVE
           ECONOMIC ADVANTAGE (15 U.S.C. § 1125(a))



 37. Plaintiff realleges and incorporates by reference each and every allegation set forth in

    the preceding paragraphs as if fully set forth herein.

 38. Defendant has inflicted intentional interference with prospective economic advantage

    through the repeated inducement of the marketplace principal, Amazon, to bar the

    plaintiff from the continued sale of its established and independently created and

    originally marketed products.

 39. This has caused intentional harm to the Plaintiff and acts as a causal connection

    between the Defendant’s conduct and the actual harm to the Plaintiff.

 40. Plaintiff has no adequate remedy at law and, if Defendant’ actions are not enjoined,

    Plaintiff will continue to suffer irreparable harm to its reputation, goodwill of its brand,

    and ongoing direct economic harm due to the continued bar of its products from sale.

                                      COUNT III
DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF COPYRIGHT (17
              U.S.C. § 101 et seq. and 28 U.S.C. § 2201)
  Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 13 of 16 PageID #:13



   41. Plaintiff realleges and incorporates by reference each and every allegation set forth in

      the preceding paragraphs as if fully set forth herein.

   42. John Doe has claimed that Plaintiff’s various listings and use of marketing images on

      listing pages constitutes copyright infringement, and has threatened to continue filing

      complaints and bring a lawsuit against Plaintiff on this basis.

   43. An actual, present and justiciable controversy has arisen between Plaintiff and John

      Doe concerning Plaintiff’s rights to sell and market their products on Amazon.

   44. Plaintiff seeks declaratory judgment from this Court that its current offerings and the

      marketing thereof does not constitute copyright infringement.




                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

      1) A judgment entered in favor of Plaintiff on its claim that Defendant has

          intentionally and tortiously interfered with, and utilized unfair trade practices to

          inhibit, the ongoing and lawful business of the plaintiff;

      2) That Defendant has intentionally obfuscated the true nature of its intellectual

          property rights, if any, backing a malicious and intentional course of actions to

          induce the bar of sale of the Plaintiff’s lawful sale of goods, pursuant to 35 U.S.C.

          §283 be temporarily, preliminarily, and permanently enjoined and restrained from:
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 14 of 16 PageID #:14



           a. further inducing any third-party, and in this case Amazon, from

               withholding the Plaintiff’s ability to sell and offer it products on their

               marketplaces;

           b. claiming intellectual property right for undisclosed goods or other

               properties that they have no intention of providing actual information

               about and thus providing required notice of held rights;

           c. committing further calculated acts to intentionally hinder free market sale

               and marketing of products that are not in fact protected by them;

           d. further fraudulently wielding intellectual property protection as a means to

               unlawfully enjoin competitors from offering non-infringing goods and

               marketing them through non-infringing means;

           e. otherwise competing unfairly with Plaintiff in any manner.

    3) That Defendant, within fourteen (14) days after service of judgment with notice of

       entry thereof upon them, be required to file with the Court and serve upon Plaintiff

       a written report under oath setting forth in detail their identity, the intellectual

       property rights which they claim to hold, and the manner and form in which

       Defendant have complied with paragraph 1, a through e, above;

    4) Following the fourteen (14) days, absent the voluntary disclosure of identity and

       alleged property rights in questions by the Defendant, the Court compel the

       Defendant’s legal representation, Arch & Lake LLP, and Amazon.com, to disclose

       such information;
  Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 15 of 16 PageID #:15



      5) Absent the compelling of disclosure by the Court, pursuant Ill. S. Ct. R. 204(a)(1),

         the Court grant the Plaintiff’s request for a deposition subpoena compelling

         deposition testimony from the Defendant, its representation Arch & Lake LLP,

         and Amazon.com.

      6) A judgment and order that Defendant pay over to Plaintiff:

             a. all profits lost profits incurred by the Plaintiff by reason of Defendant’s

                 unlawful acts herein alleged;

             b. all expected original sales and expected sales growth lost by reason of

                 Defendant’s unlawful acts herein alleged;

             c. all peak season storage costs charged for arriving inventory after being

                 removed from sale due to “unsaleability” determination by Amazon in

                 response to Defendant’s unlawful acts herein alleged.

      7) That this case, including Defendant prosecution of its claims, be declared

         exceptional and Plaintiff be awarded its costs, expenses, and reasonable attorneys’

         fees in this action pursuant to 15 U.S.C. § 1117, 815 ILCS § 510/3, and other

         applicable law; and

      8) Award any and all other relief that this Court deems just and proper.



DATED ________________, 2021                       Respectfully submitted,


                                                   /s/ Ge (Linda) Lei
                                                   Ge (Linda) Lei
                                                   Getech Law LLC
Case: 1:21-cv-00282 Document #: 1 Filed: 01/16/21 Page 16 of 16 PageID #:16



                                          203 N LaSalle St, Suite 2100
                                          Chicago, IL 60601
                                          Tel.: 312-888-6633
                                          Attorney No. 6313341
                                          linda.lei@getechlaw.com


                                          ATTORNEY FOR PLAINTIFF
                                          Taffeta Home LLC
